Citation Nr: 1139186	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984, including participation in the multinational peacekeeping force in Beirut, Lebanon; his decorations include the Purple Heart and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the RO that denied a disability rating in excess of 50 percent for service-connected PTSD.  The Veteran timely appealed.

The issue of service connection for cognitive deficits, status-post head injury, has been raised by the record (February 2009 assessment), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD has been manifested by moderately severe impairment in social and occupational functioning, irritability, near-continuous depression, obsessive rituals, poor concentration, and isolation; gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others have not been demonstrated.



CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a July 2007 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the July 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's service-connected PTSD has been evaluated as 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of PTSD.   Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Historically, the Veteran sustained injuries in the bombing incident at the U.S. Marine Headquarters in Beirut, Lebanon, in 1983.  The Veteran was approximately 25 feet from the main building when the explosion occurred, and was struck by a large piece of shrapnel in the right brow.  He was air-evacuated for treatment, and ophthalmology findings were consistent with concussive trauma.  The Veteran was placed on limited duty, and received psychiatric consultation and participated in group therapy. 

The report of the May 2004 VA examination includes complaints of recurrent recollections of the Beirut incident, and that the Veteran felt anxious in that context.  He continued to have intrusive thoughts, recurrent nightmares, and avoidance and arousal symptoms.  His mood was described as "very depressed."  

During an August 2004 VA examination, the Veteran reported that he worked as a letter carrier and as union representative.  He had an office to himself, which allowed him to avoid confrontation.  The Veteran reported suffering from panic attacks when he became stressed or backed into a corner.  He took days off from work to deal with his anxiety, and this affected his work record.  A global assessment of functioning (GAF) score of 50 was assigned, indicative by the examiner of serious problems in functioning.

In May 2007, the Veteran filed a claim for an increased rating, and contended that his service-connected PTSD had worsened.

In July 2007, the Veteran's wife reported several behavioral patterns displayed by the Veteran.  For example, the Veteran became agitated and started cursing for no reason.  He threw objects around, punched the walls, and pounded his fist on furniture.  She reported that the Veteran displayed this behavior at least four or five days weekly.  The Veteran also had trouble sleeping, and arose repeatedly during the night to look out windows and to check that all windows and doors were locked.  She reported that the Veteran displayed this behavior almost every night, and was up every three hours.  She also reported that the Veteran spent most of his time at home either in the basement, sitting and staring at the walls; or sitting in the garage.

The Veteran underwent a VA examination in July 2007.  He reported that he did not get much sleep; and that he was up every three or four hours, checking his doors, looking out windows, and feeling like something was about to happen.  He reported panic attacks, and other symptoms as noted on prior examinations.  Testing revealed no significant differences between the Veteran's scores in 2004 and in 2007.  On examination, the Veteran was casually groomed; hygiene was appropriate.  Speech was of normal volume, rate, and rhythm; voice tone was well-modulated.  The Veteran was alert and oriented to person, place, and time.  He described his mood as depressed and anxious; and reported that it was hard dealing with his symptoms.  He denied any suicidal or homicidal ideation.  Affect was appropriate to content; no perceptual distortions were noted.  Thought content was rational, and thought process was sequential and goal directed.  The Veteran reported forgetfulness because of poor concentration.  He reported that his mind drifted when he tried to read a book, and that his wife kept track of things for him.  The Veteran appeared to be of average intelligence, with intact judgment and insight.  Psychotic symptomatology was absent.

The diagnosis was PTSD, chronic, with depressive features and panic attacks.  A GAF score of 50 was assigned.  The examiner commented that the Veteran's social and industrial adaptability remained impaired, and that his symptoms continued to interfere with some employment activities and social activities.  Testing, however, suggested that the Veteran's symptoms remained essentially the same as in 2004.  The examiner found that, even though the Veteran was able to work, he had difficulty on the job getting along with others.  He also had difficulty getting along with his children, and maintaining a close relationship with his family.  The Veteran was essentially isolated.

In April 2008, the Veteran reported that he had trouble coping with daily activities, and that it was a struggle for him to work.  He reported that, for the most part, every one stayed out of his way.  He again reported agitation, trouble sleeping, and patrolling the house and feeling that something was about to happen.  He reported having no friends and no social life because people could not relate to what he was going through, and that he stayed home in the basement staring at the walls.  He did not handle any responsibilities at home, and complained that his life was messed up and he "hated it."

In January 2009, a VA examiner indicated that the Veteran had a great deal of difficulty specifying any changes that occurred since his previous examination.  The Veteran reported that his wife shaved him and laid out his clothes, and told him to take a shower daily.  He reportedly did nothing around the house to help his wife, and he occasionally would microwave a meal for himself.  The Veteran described himself as sitting in the basement and doing nothing.  He engaged in no specific activities.  He slept poorly, and awoke every hour to patrol his house.  He complained of irritability, which had worsened; he did not report physically acting out, but reported that he yelled and was sharp frequently.  He continued to work full time as a union shop steward in the post office; and complained that it took him up to four hours to complete a grievance, where most other stewards completed a grievance in about one hour.  The Veteran attributed this to his mind wandering.  The Veteran took leave, or was told to take leave, about twice per week for a total of about eight hours.  He estimated that a year and a half ago, he took about two hours of leave every two weeks.      

The Veteran reported that both he and his wife lived in the same house, but that there was no real marital relationship.  The Veteran reported that his son also lived at home, and that the Veteran reported having no connection with him.  When his three grandchildren were brought to the house, they were allowed to be around him while a parent was in the room.  The Veteran simply did not care, when describing any of his interactions or social deficits, as well as any failure of activities of daily living and general anomie.

On examination, grooming and hygiene were adequate.  Speech was within normal limits for flow, rate, and prosody.  There was no evidence of psychotic phenomena.  Mood was irritable/dysthymic, and affect was congruent with mood.  The Veteran was oriented in all spheres.  Immediate recall was performed without error.  Delayed recall, however, was notably deficient for his age cohort.  Attention required some effort to mobilized, but was adequately sustained once engaged; concentration appeared to be at lower levels than expected for his age.  Ability to abstract was functional at best.  Judgment was considered poor to fair.  Impulse control was poor to fair.  Insight was extremely limited.  A GAF score of 50 was assigned.  While the Veteran reported that he slept more poorly than a year and a half ago and that he was less efficient at work, the examiner had no way to verify such statistics.

Records show that the Veteran underwent a neuropsychological assessment in February 2009.  There was no indication of thought disorder, delusions, or hallucinations.  The Veteran denied any suicidal or homicidal ideation.  The examiner noted that the results of testing from a neuropsychological perspective may not be consistent with the Veteran's current abilities; no further psychological inferences were made.

In April 2009, the Veteran reported that he took stronger medications and felt like a "zombie."
      
While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the GAF score of 50 assigned indicates serious symptoms and serious impairment in social and occupational functioning.  Examiners have noted that the Veteran's symptoms interfere with both employment and social activities.  It is apparent that the Veteran's obsessive rituals and disruptive sleep interfere with his ability to function appropriately and effectively.

Based on the evidence of record, the Board finds that a 70 percent disability rating is warranted for PTSD.  The evidence reflects occupational and social impairment with deficiencies in most areas-including work, family relationships, thinking or mood.  The Veteran's PTSD has been manifested primarily by moderately severe impairment in social and occupational functioning.  Given the long-standing clinical findings of isolation, irritability, near-continuous depression, obsessive rituals, and poor concentration, and the Veteran's difficulty in dealing with people and work, the Board finds that the evidence meets the criteria for a 70 percent disability rating.

The evidence does not reflect that PTSD symptoms alone are of such severity as to warrant a disability rating in excess of 70 percent.  Significantly, the Veteran has not been found to have symptoms such as gross impairment in thought processes, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and disorientation to time or place-all symptoms which would warrant a 100 percent disability rating.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with PTSD is severe.

The objective medical evidence of record shows that manifestations of the Veteran's service-connected PTSD do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of a 70 percent, but no higher, evaluation. 


ORDER

A 70 percent disability rating for PTSD is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an increased disability rating for PTSD includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for PTSD, rated currently as 70 percent disabling; for explosion injury to the right eye, rated as 30 percent disabling; and for scar of the right eyebrow, rated as 0 percent (noncompensable) disabling.

Consideration is also given to the Veteran's background, including his employment and educational history.  Records show that the Veteran completed 12 years of education and graduated from high school; any continuing training is not indicated.  Following his service discharge, the Veteran worked in a fast food restaurant; as a security guard; and as a school bus driver.  He currently worked full time as a union shop steward at the post office.   

The above notwithstanding, in April 2008, the Veteran reported that it was a struggle for him to work; and that he had trouble coping with daily activities.  He reported that, for the most part, every one stayed out of his way.  The report of the January 2009 VA examination indicates that the Veteran took too long to complete grievances.  He either took leave, or was told to take leave about twice per week for a total of about 8 hours.  

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected PTSD, explosion injury to the right eye, and scar of the right eyebrow, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested actions are completed, the RO or AMC should adjudicate the claim of TDIU.  If the Veteran disagrees with the determination, he must file a notice of disagreement and when a statement of the case is issued, a substantive appeal to perfect the claim.  See 38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal).

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


